ONION, Presiding Justice
(dissenting).
I simply cannot bring myself to agree with the majority’s position that the evidence is sufficient to corroborate the testimony of the accomplice witness Aurelious Singleton, who was shown to have been convicted of seven criminal charges (four felonies and three misdemeanor thefts); who had been arrested 40 or 50 times, and who was admittedly a narcotic addict.
The Legislature has clearly provided in Article 38.14, Vernon’s Ann.C.C.P., that
“A conviction cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the offense committed; and the corroboration is not sufficient if it merely shows the commission of the offense.”
“Under the express terms of the corroboration statute, however, evidence offered to corroborate the testimony of an accomplice must do more than merely show that the crime charged was committed. The statute is also construed as requiring more than a mere showing that the offense might have been committed by the accused. To be sufficient under the statute, the corroborative evidence offered must tend, directly and with some degree of cogency, to connect the accused with the commission of the offense. ...” 24 Tex.Jur.2d, Evidence, Sec. 694, p. 326.
In Edwards v. State, 427 S.W.2d 629, 632 (Tex.Cr.App.1968), this court stated:
“The test as to the sufficiency of the corroboration is to eliminate from consideration the evidence of the accomplice witness and then to examine the evidence of other witnesses with the view to ascertain if there be inculpatory evidence, that is evidence of incriminating character which tends to connect the defendant with the commission of the offense. If there is such evidence, the corroboration is sufficient; otherwise, it is not. Dalrymple v. State, Tex.Cr.App., 366 S.W.2d 576; Bradford v. State, 170 Tex.Cr.R. 530, 342 S.W.2d 319.”
*243“The sufficiency of the corroboration of an accomplice’s testimony is determined in the first instance by the jury under the facts of the particular case. On appeal, the sufficiency of the corroboration is tested by the appellate court by examining the record, eliminating from consideration the testimony of the accomplice, and then ascertaining whether any other evidence in the record tends to incriminate the accused and connect him with the offense committed. If other evidence in the record apart from the accomplice’s testimony tends to inculpate the accused, corroboration of the accomplice’s testimony will be deemed to be sufficient. But if such other evidence fails to connect the accused with the commission of the crime, the corroboration is insufficient and the conviction of the accused may be reversed.” 24 Tex.Jur.2d, Evidence, Sec. 694, pp. 329-331.
Applying the above described test and bearing in mind that the corroboration is not sufficient if it merely shows the commission of the alleged offense, it is observed that the only independent inculpatory evidence tending to connect the appellant with the crime is that of Officer Weilbacher of the San Antonio Police Department. Is it sufficient? I think not.
Weilbacher testified that, acting on the tip of an informer to the effect that Singleton and an unidentified companion were in possession of heroin, he stopped Singleton’s car in the City of San Antonio around 2:00 or 2:15 p.m. on September 15, 1970. Singleton was driving the car, the appellant Lucas was in the front passenger seat and Sarah Houston occupied the rear seat. A search of these individuals failed to reveal any heroin. With Singleton’s consent, the car, which was shown to belong to Singleton, was searched. A bag, once described as a flight bag and subsequently as an overnight bag, was found on the rear seat near where Sarah Houston was seated. Inside the bag were nine sets of spark plugs and approximately 200 more such plugs were found in the trunk. None of the plugs was shown to have been visible to a mere passenger in the car.
Thus, the State relies upon testimony that shows the appellant was in the company of the accomplice witness some ten hours or so after the alleged offense several hundred miles away. While such evidence might indicate flight on the part of the accomplice witness Singleton, the same does not indicate flight on the part of the appellant. There was no corroborative evidence showing that appellant was seen at or near the scene of the burglarized premises before or after the alleged offense. No evidence was offered to show that the appellant associated with Singleton or the co-defendant Shaw or had ever been with either of them prior to the arrest. In fact, there was no independent evidence that the appellant lived in Tarrant County or had ever been in that county in his life.
With all due respect to the majority, the store manager’s testimony placing Singleton in the store the night the alleged offense occurred has no place in assessing the sufficiency of the corroboration. It was not incriminating evidence which tended to connect the appellant with the crime charged. It may tend to corroborate that portion of Singleton’s testimony that he (Singleton) was present and participated in the crime but it is in no way related to the appellant. It simply does not meet the test.1
If the evidence here is sufficient to corroborate the accomplice witness, who had yet to be tried for the alleged offense, then it would be sufficient to convict every passenger found in any accomplice witness’ car hours after the alleged offense and hundreds of miles from the scene of the *244crime where property supposedly 2 stolen is also found, though not visible to the naked eye, without any showing- as to the length of time the passenger had been in the car or that he had ever in his life been near the scene of the crime or in the county in which it occurred, etc. In the instant case, the accomplice witness could, if he desired and it served his purposes, also have implicated Sarah Houston and, under the majority’s view, the evidence would be sufficient to support her conviction.
I would say as did Judge Morrison in Thomas v. State, 166 Tex.Cr.R. 331, 313 S.W.2d 311, 313 (1958),
“After mature consideration, we have concluded that the evidence offered in corroboration of the accomplice was not sufficient to meet the rule set out. At best, these circumstances merely raise a suspicion that the appellant participated in the homicide, but do not meet the requirements of the law.”
See also Carter v. State, 104 Tex.Cr.R. 163, 283 S.W. 174 (1926); Almazan v. State, 140 Tex.Cr.R. 432, 145 S.W.2d 576 (1940).
For the reasons stated, I dissent.
MORRISON, J., joins in this dissent.

. Although the accomplice witness may state any number of facts that are corroborated by evidence of other witnesses, still, if the facts thus corroborated do not tend to connect the accused with the crime, the corroboration is insufficient. Odneal v. State, 117 Tex.Cr.R. 97, 34 S.W.2d 595 (1931); Umsted v. State, 435 S.W.2d 156 (Tex.Cr.App.1968).


. None of the sparkplugs allegedly stolen and supposedly found in Singleton’s car was introduced into evidence. Weilbacher was not asked to identify the overnight bag or sparkplugs as being the ones he found. He related he turned the items over to the San Antonio Police property room. Port Worth City Police Officer Hawkins testified he returned Singleton and the appellant to Port Worth from San Antonio and that he brought “ . back some sparkplugs and two suitcases” with “Spartan” written on the tags on such items which had been obtained from the San Antonio Police Department; that after the items were placed in the property room of the Port Worth Police Department the “Manager of Spartans picked them up.”
Weaver, the Manager, testified “they were brought in the police department up here back to the store.”
The record also reflects the following on cross examination of Weaver:
“Q. And would it be possible that a portion, or possibly all of those spark-plugs had been sold by someone other than yourself?
“A. No, yes.
“Q. So you can’t tell the jury beyond a reasonable doubt that these spark-plugs were taken by anybody on November 14 or November 15, can you?
“A. No, sir.”



“Q. You can’t tell the jury beyond a reasonable doubt that those are the same plugs that had previously been in your store on November 15?
“A. All I can say, they were, had our ticket on it.”